By the Court.
A blank indorsement upon the back of a note of the promisee’s name, cannot operate as an assignment of any other note than that on the back of which it is written, although there be other notes writen upon the same piece of paper; and that a blank indorsement at most, only gives the indorsee authority to write over it a power to collect it, and an assignment of the property with a warranty that the money is due. As to whether the County Court erred in not admitting parol testimony for the purpose mentioned in the bill of exceptions, tins court made no determination.